Title: To Thomas Jefferson from John Vaughan, 4 May 1805
From: Vaughan, John
To: Jefferson, Thomas


                  
                     Dear Sir,
                     Philad: 4. May 1805.
                  
                  I have just recieved your obliging letter of 2nd. The Society will be gratified by possessing one of the early Copies of your notes, which was not to be procured here,—& will hope in process of time to see added to a future edition the great mass of materials that you have been so indefatigably collecting.
                  I am much obliged by the Louisiana Document & shall be well pleased with recieving the future ones—The Society aims at collecting all that may be published worthy notice—We hope M Dunbar may have reserved some of his Philosophic materials for us—as our vol. will go very shortly to the press we are anxious to make the work interesting & popular—
                  At the meeting of last Evening your letter announcing the Donation of Coins was recieved, & one of the Vice Presidents was directed to address a letter of thanks for this very valuable mark of Your attention to the Interests of the Society—Our Cabinet is beginning to assume a very respectable appearance—we have above 600 Specimens of Minerals which Dr. Sigbert is now arranging & Classing—They are chiefly from abroad. To make it more interesting to Foreigners, we shall aim at augmenting it by the Treasures of our Own Country—You may occasionally have it in your power to assist us very materially.
                  An Astronomical paper from Mr Ferrel was read last Evening viz Calculation of the Occultation of Jupiter by the Moon observd at the St. Leon obsy. Cadiz & at N Orleans 5 Jany 1799—Also observd. in the Eclipses of Jupiters Satelites—to fix Longe. N. Orleans Vera Cruz, Havanah—Also Occultation of the first Satelite of Jupiter by the Moon observed 15 Jany. 1799. at S. Leon and N. Orleans—applied to find Long°. N. Orleans. 3° less (or East) than by the other Calculation.
                  I have shipped a box recd from Bartram on board the Schooner Ann Capt. Beck—I have inclosed one Bill of Lading to you & one to Messrs. Gibson & Jefferson Richmond, with direction to send it to Monticello.
                  I remain with respect Dear Sir Your ob. Serv. & friend
                  
                     Jn Vaughan 
                     
                  
               